By the Court.

Lumpkin, J.,
delivering the opinion.
While we are not prepared to endorse the opinion expressed by the Court in this case, that prejudice or bias for or against the accused, as used in the statute, means prejudice or bias in the particular case before the Court, but, on the contrary, somewhat doubt the propriety of so restricting the language of the Code, shall forbear so to adjudge this point. The words of the law are, prejudice or bias — not against crime, it is true, but against the prisoner at the bar. And the limitation imposed by the presiding Judge is an interpolation certainly not warranted by the terms of the Act, and *856we are very much inclined to think, equally at variance with the philosophy of the rule.
The Court was requested to charge the jury, that they were the judges of the law and facts, and were bound under their oaths as jurors in this case, to decide the law according to their own opinions of the law, although they may differ from the Court, in its charge to them as to the law.
The jury being constituted by the Code the judges of the law as well as of the facts, in a criminal case, we reaffirm, emphatically, the doctrine laid down in Keener vs. The State, 18 Ga. Rep., 194; and this tribunal mu4 be remodelled, or the law changed, before one jot or tittle of the principles there stated will be abated; and that it is, that while it is the duty of the jury to listen with that respect which is so eminently proper to the law as expounded by the Court, and to adopt it, provided they can conscientiously do' so, still, if, after all this, it is their misfortune to differ conscientiously from the Court, it is not only their right, but their duty, to find a verdict according to the opinion which they entertain of the law. And instead of being guilty of perjury in doing so, they are guilty of perjury if they do not. For, in this case, their finding is not their verdict.
A verdict includes both the law and the facts; and it must not be made up of the Judged view of the law, about which they differ from. the Court, and theirs as to the facts only; it must be wholly theirs. And this must necessarily be so. If the jury differ from the Court in civil cases, as to the law, the Judge may grant a new trial, toties quoties, and thereby constrain them to adopt his direction or opinion. Not so, however, in criminal eases. They return a verdict directly contrary to his charge — in the very teeth of it — in favor of the accused, and laugh in the face of his Honor, and the Court is impotent to coerce them into conformity.
We do not think counsel for the defendant was entitled to the other instructions asked.